UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                           Before
                               MULLIGAN, FEBBO, and WOLFE
                                  Appellate Military Judges

                              UNITED STATES, Appellee
                                           v.
                             Sergeant DAIMON C. WEAR
                             United States Army, Appellant

                                       ARMY 20160508

                            Headquarters, Fort Campbell
                         Matthew A. Calarco, Military Judge
              Lieutenant Colonel Robert C. Insani, Staff Judge Advocate


For Appellant: Lieutenant Colonel Tiffany M. Chapman, JA; Lieutenant Colonel
Christopher D. Carrier, JA; Captain Bryan A. Osterhage, JA (on brief); Major Todd
W. Simpson, JA; Captain Bryan A. Osterhage, JA (on reply brief and Motion for
Reconsideration).

For Appellee: Colonel Tania M. Martin, JA; Major Michael E. Korte, JA; Captain
Jonathan S. Reiner, JA (on brief).


                                        21 August 2018

                   -----------------------------------------------------------------
                    SUMMARY DISPOSITION ON RECONSIDERATION
                   -----------------------------------------------------------------

Per Curiam:

       We issued a summary disposition in this case on 27 April 2018. In that
opinion, we affirmed the findings of guilty and sentence. On 25 May 2018,
appellant submitted a motion for reconsideration, which we granted on 14 June 2018.
After further review of appellant’s assigned errors, we reaffirm our decision issued
on 27 April 2018.

      Appellant personally raised four matters pursuant to United States v.
Grostefon, 12 M.J. 431 (C.M.A. 1982). After due consideration, we find that
appellant’s Grostefon matters do not warrant discussion or relief.
WEAR—ARMY 20160508

                              CONCLUSION

    The findings of guilty and sentence are AFFIRMED.

                                  FOR THE
                                  FOR THE COURT:
                                          COURT:




                                  MALCOLM H. SQUIRES, JR.
                                  MALCOLM H. SQUIRES, JR.
                                  Clerk of Court
                                  Clerk of Court




                                     2